            Case 1:19-cv-03763-ABJ Document 1 Filed 12/17/19 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

ELLA LEWIS                          )
400 E. Capital Street NE, Apt. 224  )
Washington, D.C. 20019              )
                                    )
        Plaintiff,                  )
                                    )
v.                                  )                Civil Action No.: 1:19-cv-3763
                                    )
UNITED STATES OF AMERICA            )                JURY TRIAL DEMANDED
950 Pennsylvania Avenue NW          )
Washington, D.C. 20530,             )
                                    )
         Defendant.                 )
____________________________________)

                                          COMPLAINT

       COMES NOW, Plaintiff Ella Lewis (“Plaintiff”), by and through undersigned counsel, and

files this Complaint against Defendant the United States of America (“Defendant” or “United

States”) on the grounds and in the amount set forth as follows:

                                       INTRODUCTION

       This action for personal injuries arises out of a motor vehicle collision caused by Lori M.

Bell ("Ms. Bell"), an employee of Defendant and while operating a motor vehicle owned by

Defendant, in the District of Columbia on or about April 12, 2018.

       Plaintiff files this action against the United States under the Federal Tort Claims Act, 28

U.S.C. § 1346(b) in that Lori M. Bell is a federal employee and committed the alleged negligent

conduct while acting within the scope of her employment as a United States Marshal.

                                            PARTIES

       1.      At all times relevant to this action, Plaintiff Ella Lewis is an adult resident of the

District of Columbia.
            Case 1:19-cv-03763-ABJ Document 1 Filed 12/17/19 Page 2 of 7



       2.      At all times relevant to this action, Lori M. Bell was employed by the United

States Marshal Service ("USMS"), an agency within the U.S. Department of Justice

("USDOJ"), which is a department of Defendant United States of America.

                                   JURISDICTION & VENUE

       3.      Jurisdiction is proper in this Court pursuant to the Federal Tort Claims Act, 28

U.S.C. §1346(b)(1).

       4.      The collision that forms the basis of the Complaint occurred in the District of

Columbia and venue is grounded in this Court pursuant to 28 U.S.C. § 1391(b).

                    EXHAUSTION OF ADMINISTRATIVE REMEDIES

       5.      On July 23, 2018, Plaintiff filed a claim for damages in the amount of one million,

ten thousand dollars ($1,010,000.00) based on the subject collision, which the United States

Department of Justice received on July 26, 2018. See, Ex. 1 – USDOJ Acknowledgment Letter.

       6.      The USDOJ subsequently forwarded Plaintiff’s claim to the USMS, which the

USMS received on or about September 12, 2018.

       7.      As of the date of this filing:

                   i. More than six (6) months have passed since Plaintiff filed her claim;

                  ii. The USMS has not responded to Plaintiff’s claim; and

                  iii. This action seeks damages less than or equal to the damages alleged in
                       Plaintiff’s July 23, 2018 claim.

       8.      Accordingly, Plaintiff has exhausted her administrative remedies and satisfied all

prerequisites to maintaining this action in accord with 28 U.S.C. § 2675 et seq.

                                                FACTS

       9.      On or about April 12, 2018, Plaintiff lawfully operated her motor vehicle on 2nd

Street NE, at or near its intersection with Constitution Avenue NE in the District of Columbia.



                                                  2
              Case 1:19-cv-03763-ABJ Document 1 Filed 12/17/19 Page 3 of 7




        10.      At the aforesaid time and place, Ms. Bell operated Defendant’s motor vehicle on

2nd Street NE in the same direction Plaintiff operated her vehicle.

        11.      Suddenly and without warning, Ms. Bell negligently drove her vehicle into the side

of Plaintiff’s vehicle, thereby causing a collision, and further causing Plaintiff to sustain the

personal injuries and other harms described herein.

        12.      At the time of the aforementioned collision, Ms. Bell was employed by the United

States Marshals Service (“USMS”), an agency within the United States Department of Justice,

which is a department of Defendant United States of America.

        13.      At the time of the aforementioned collision, Ms. Bell operated Defendant’s motor

vehicle with Defendant’s knowledge and consent and within the scope of her employment with

the USMS.

        14.      Following the collision, Plaintiff received medical treatment from various medical

providers in Maryland for the injuries directly and proximately caused in the subject motor vehicle

collision.

        15.      Additionally, Plaintiff’s vehicle sustained damage as a direct and proximate result

of the subject collision and required costly repairs.

                   COUNT I – NEGLIGENCE & VIACARIOUS LIABLITY

        16.      Plaintiff re-alleges, adopts and incorporates herein by reference all preceding

paragraphs as if fully set forth herein.

        17.      Ms. Bell owed Plaintiff a duty of care to responsibly operate her motor vehicle in

accordance with District of Columbia law and to avoid colliding with other vehicles.




                                                  3
             Case 1:19-cv-03763-ABJ Document 1 Filed 12/17/19 Page 4 of 7




       18.      Ms. Bell breached her aforesaid duty of care while acting within the scope of her

employment and as a federal employee by operating her motor vehicle in a careless and negligent

manner, and was further negligent in the following particulars:

                (a)    Failing to observe other vehicles on the roadway;

                (b)    Failing to slow or stop the vehicle he was operating so as to avoid a
                       collision;

                (c)    Failing to maintain and stop the vehicle she was operating within the
                       assured clear distance ahead in violation applicable law;

                (d)    Failing to apply the brakes to the vehicle she was operating or take other
                       evasive action to avoid the collision;

                (e)    Failing to maintain adequate control of the vehicle she was operating in
                       order to avoid a collision;

                (f)    Moving her vehicle when not safe to do so in violation of applicable law;

                (g)    Operating her vehicle in careless disregard for the safety of persons and/or
                       property in violation of applicable law;

                (h)    Failing to keep her vehicle under proper and adequate control so as not to
                       expose other users to an unreasonable risk of harm;

                (i)    Operating her vehicle too fast for the conditions existing at the aforesaid
                       time and place in violation of applicable law;

                (j)    Failing to keep alert and maintain a proper lookout for the presence of other
                       motor vehicles on the streets and highways;

                (k)    Exceeding the applicable maximum speed limits in violation of applicable
                       law;

                (l)    In operating the vehicle so as to create a dangerous situation for other
                       vehicles on the roadway;

                (m)    Failing to stay alert to traffic;

                (n)    Failing to keep her eyes on the roadway;

                (o)    Failing to yield the right-of-way;




                                                   4
             Case 1:19-cv-03763-ABJ Document 1 Filed 12/17/19 Page 5 of 7




                (p)    Failing to maintain proper lane; and

                (q)    Otherwise operating his vehicle at an unsafe speed and in a careless and
                       negligent manner.

       19.      As a direct and proximate result of Ms. Bell’s aforesaid breach of her duty of care,

Ms. Bell's vehicle struck Plaintiff's vehicle, thereby causing Plaintiff to suffer personal injuries,

pain and suffering, and other pecuniary and non-economic losses.

       20.      As a direct and proximate result of Ms. Bell’s aforesaid breach of her duty of care,

Plaintiff incurred medical and related expenses, transportation costs, property damage, loss of use

of her vehicle, diminution of the value of her vehicle, lost wages, loss of time and enjoyment

from her usual and customary leisure and recreational activities, and other non-economic losses.

       21.      At all times relevant to this action, Ms. Bell was working as an employee or agent

for Defendant United States. Defendant is therefore vicariously liable for the aforesaid

negligence of Ms. Bell and damages to the Plaintiff under the doctrine of respondeat superior.

Defendant, as the owner of the vehicle operated by Ms. Bell, is also responsible for the aforesaid

negligence of Ms. Bell and damages to the Plaintiff pursuant to D.C. Code § 50-1301.08.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Ella Lewis demands judgment from and against Defendant

United States of America in the amount of ONE MILLION AND TEN THOUSAND DOLLARS

($1,010,000.00) in compensatory damages, plus interest, costs, and such further relief as the Court

may find just and reasonable.

Plaintiff demands a trial by jury on all issues so triable.




                                                 5
         Case 1:19-cv-03763-ABJ Document 1 Filed 12/17/19 Page 6 of 7




Dated: December 17, 2019


                                          Respectfully submitted,

                                          /S/ MICHAEL A. YODER
                                          Michael A. Yoder, Esq. [1600519]
                                          SLOCUMB LAW FIRM, LLC
                                          777 6th Street, NW, Suite 520
                                          Washington, D.C. 20001
                                          Tel: (202) 737-4141
                                          Fax: (202) 609-9954
                                          myoder@slocumblaw.com
                                          Counsel for Plaintiff




                                      6
Case 1:19-cv-03763-ABJ Document 1 Filed 12/17/19 Page 7 of 7
